Title: To Thomas Jefferson from George Thatcher, 6 January 1807
From: Thatcher, George
To: Jefferson, Thomas


                        
                            Sir—
                            Biddeford 6th January 1807—
                        
                        The office of Collector at York for the District of York in Maine, is now vacant by the death of Major Derby—And I
                            trust I shall be excused by you, Sir, in bringing to your notice, on this occasion, the name of Joseph Savage Esqr. as a
                            suitable person to fill that office—
                        I pledge myself to you that he is capable, honest & attached to the Government of the United
                            States—And if past services to the United States, have any merit in recommending a person to office—he stands second to
                            very few on this ground. He entered the army of Liberty in April seventeen hundred & seventy five &
                            continued fighting for his Country untill her liberties were finally established by a treaty of peace with England—
                        He entered again in seventeen hundred & ninety & served in the armies of the United States in
                            the interior of Georgia till he had so injured his health by the climate & fatigues of the service as to make it
                            absolutely necessary to retire—He has never fully regained his health—He has a family of five children & no
                            effectual means of a continued support:
                        The Honourable Mr. Cutts, Representative from this District can give you any information you may want
                            respecting Mr Savage—
                        I am Sir, with perfect respect Your obedient Servant
                        
                            George Thatcher
                            
                        
                    